Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 13, and 20 have been amended. Claims 4, 6, and 14-16 have been canceled. Claims 1-3, 5, 7-13, and 17-20 are pending.

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. 
Applicant has amended claims 1, 13, and 20 have been amended to recite the limitation “and transmit, via the communication port, the estimated cost for each of the items for each of the input variables to the remote user device so a user operating the remote user device can select a manufacturing approach based on the estimated cost”. Applicant asserts that the amendment overcomes the 35 U.S.C. 101 rejection, and the claims are now allowable. Examiner disagrees. The courts have identified limitations that do not integrate a judicial exception into a practical application, one of the limitations being merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). MPEP 2106.05(f) further recites that when determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, Examiners may consider the following: (1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished; (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and (3) The particularity or generality of the application of the judicial exception. Number (2) is particularly applicable here in analyzing the Applicant’s claims and invention. The limitation of transmitting data (estimated cost for each item) to a remote user device so that the user can select the manufacturing process based in the estimated cost is merely the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea, which does not integrate the judicial exception into a practical application. Also, number (1) is applicable being that the claim limitation attempts to cover a solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f) gives an example of number (1): remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017), which is similar to the Applicant’s claim(s). The limitation of transmit[ting], via the communication port, the estimated cost for each of the items for each of the input variables to the remote user device so a user operating the remote user device can select a manufacturing approach based on the estimated cost, does not integrate the judicial exception into a practical application. The remote user device as claimed is an additional element recited at a high-level of generality performing the above mentioned limitation of being used to select a manufacturing approach. The remote user device amounts to “apply it” or merely using a computer as a tool to implement the abstract idea.  The clam recites an abstract idea
Applicant argues that the a technical solution to a computer-centric problem is discloses and cites to [0036] and [0037] of the Applicant’s specification for support if their argument. Applicant’s argument is not persuasive. Paragraph [0036] discloses that the alleged technical solution is ensuring that the resulting large lists of parts to be costed are costed efficiently and with improved outcomes. Ensuring costing efficiency and improvement in outcomes is at best, a solution rooted in an improvement in the judicial exception itself, and not a “technical” solution which may result in an improvement in computers or technology. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Further, paragraph [0037] discloses improving the exchange of information which improves the overall efficiency of the system allowing for improved efficiency and reducing the time required to perfmon complex costing. Similarly, this alleged improvement is an improvement in the judicial exception itself and merely improves the business process of the costing. The amended limitations do not disclose a “technical” solution to a “computer-centric” problem. The alleged solution is an improvement in efficiency and the problem is one rooted in the business process.
Regarding the Applicant’s argument that the claim limitations do not fall within the enumerated sub-groupings of certain methods of organizing human activity and mental processes, Examiner disagrees. Claim 1 recites the limitations of a plurality of cost data elements that provide a production cost estimate for a plurality of components; facilitating a transmission of data; receiving a bulk costing request, the bulk costing request including a list of items to be costed and a set of input variables; generating a final list of components and assemblies including a scenario for each item to be costed for each combination of input variables; generating an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables; and reordering the initial list to create a first reordered list to optimize the initial list for processing to create the final list, analyze at least one of the initial list and the first reordered list to identify any components that are two model components, and 2Application No.: 16/879,217 Amendment and Response to February 15, 2022 Final Office Actionreordering the first reordered list to create a second reordered list in which, for each two model component, source models are placed higher in the second reordered list than machined models; performing a deep costing analysis of the final list by iteratively selecting a next item in the final list, initiating a new processing thread in which the next item is costed using one of a plurality of processors; and computing cost data associated with the next item and terminating the processing thread, the deep costing analysis of the final list resulting in an estimated cost for each of the items for each of the input variables; and transmitting the estimated cost for each of the items for each of the input variables so a user can select a manufacturing approach based on the estimated cost . The limitations correspond to systems that perform bulk component analysis for an enterprise, and are classified as certain methods of human activity (commercial interactions, business relations), e.g. performing a deep cost analysis and estimating costs for each of the items to be costed. The limitations further correspond to mental processes (i.e. observation, evaluation, judgement, and opinion), i.e. generating a list of components and assemblies including a scenario for each of the items for each of the input of variables, and performing a deep cost analysis by iteratively selecting a next item in the list; the user selecting a manufacturing approach based on the transmitted estimated cost. The amended limitations claim 1 recite limitations that are directed to a business process, specifically cost management in designing and manufacturing a product. The claims correspond to evaluating the costs of components, and performing a deep cost analysis as indicated by the claim limitations (See section 101 claim rejections below). The entire process is related to business relations, particularly the results of the costing analysis (estimated cost) being transmitted to the user who sends a bulk costing request as explicitly stated in the claim limitations. This is a direct example of business relations and commercial interactions. Therefore, the claims recite an abstract idea.
Examiner also asserts that claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. Although the Applicant may allege that the task is “complex” and “computationally significant”, that does not preclude that a human may not perform the analysis of these various scenarios mentally. The Courts have recognized that when a claimed invention is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process (MPEP 2106.04(a)(2)). In the instant Application, the claimed limitations is merely a business process being performed on a generic computer, in a computer environment, and is merely using a computer as a tool to perform the concept
Examiner maintains the 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-13, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-3, 5, 7-12 recite a system (i.e. machine), claims 13 and 17-19 recite a method (i.e. process), and claim 20 recites a non-tangible computer-readable medium storing instructions executed by a processor (i.e. machine or article of manufacture). Therefore claims 1-3, 5, 7-13, and 17-20 fall within one of the four statutory categories of invention.
Claim 1 recites the limitations of a plurality of cost data elements that provide a production cost estimate for a plurality of components; facilitating a transmission of data; receiving a bulk costing request, the bulk costing request including a list of items to be costed and a set of input variables; generating a final list of components and assemblies including a scenario for each item to be costed for each combination of input variables; generating an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables; and reordering the initial list to create a first reordered list to optimize the initial list for processing to create the final list, analyze at least one of the initial list and the first reordered list to identify any components that are two model components, and 2Application No.: 16/879,217 Amendment and Response to February 15, 2022 Final Office Actionreordering the first reordered list to create a second reordered list in which, for each two model component, source models are placed higher in the second reordered list than machined models; performing a deep costing analysis of the final list by iteratively selecting a next item in the final list, initiating a new processing thread in which the next item is costed using one of a plurality of processors; and computing cost data associated with the next item and terminating the processing thread, the deep costing analysis of the final list resulting in an estimated cost for each of the items for each of the input variables; and transmitting the estimated cost for each of the items for each of the input variables to the user so a user can select a manufacturing approach based on the estimated cost. The limitations correspond to systems that perform bulk component analysis for an enterprise, and are classified as certain methods of human activity (commercial interactions, business relations), e.g. performing a deep cost analysis and estimating costs for each of the items to be costed. The limitations further correspond to mental processes (i.e. observation, evaluation, judgement, and opinion), i.e. generating a list of components and assemblies including a scenario for each of the items for each of the input of variables, and performing a deep cost analysis by iteratively selecting a next item in the list; the user selecting a manufacturing approach based on the transmitted estimated cost. Therefore, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: an application computer server comprising a costing data store containing electronic records, a virtual production environments (VPE) data store containing electronic records, a communication port coupled to the application computer server to facilitate the transmission of data with remote user devices via a distributed communication network; the application computer server coupled to the costing and VPE data store programmed to receive requests from user devices, a distributed communication network, a bulk costing engine, a cost engine, a plurality of processors. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Further, the VPE amounts to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using generic computer components, and generally linking the judicial exception to a particular field of use. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 11 recites the limitation of creating an output file containing estimated cost data for each of the items in the final list. The claim recites additional limitation(s) and/or elements that are further directed to the abstract idea. Further, the claim recites the additional elements of an output file and the cost engine. The additional elements amount to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 12 recites the limitation that the estimated cost data is provided as an input. The claim recites additional limitations that are further directed to the abstract idea analyzed above. The claim also recites the additional element of a reporting system. The additional element amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2, 3, 5, and 7-10 recites additional limitations and/or elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 2, 3, 5, and 7-10 are also rejected under 35 U.S.C. 101. 
Independent claims 13 and 20 recite the limitations of receiving a bulk costing request, the bulk costing request including a list of items to be costed and a set of input variables; generating a final list of components and assemblies including a scenario for each item to be costed for each combination of input variables, the final list generated by generating an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables; Amendment and Response to February 15, 2022 Final Office Action analyzing the initial list to identify components in assemblies and to identify lower level components in each assembly; and reordering the initial list to create a first reordered list in which the lower level components in each assembly are placed higher in the first reordered list than higher level components for the assembly, the reordering of the initial list includes: analyzing at least one of the initial list and the first reordered list to identify any components that are two model components; and reordering the first reordered list to create a second reordered list in which, for each two model component, source models are placed higher in the second reordered list than machined models; performing a deep costing analysis of the final list, resulting in an estimated cost for each of the items for each of the input variables; transmitting the estimated cost for each of the items for each of the input variables; and transmitting the estimated cost for each of the items for each of the input variables to the user so a user can select a manufacturing approach based on the estimated cost. The limitations correspond to systems that perform bulk component analysis for an enterprise, and are classified as certain methods of human activity (commercial interactions, business relations), e.g. performing a deep cost analysis and estimating costs for each of the items to be costed. The limitations further correspond to mental processes (i.e. observation, evaluation, judgement, and opinion), i.e. generating a list of components and assemblies including a scenario for each of the  items for each of the input of variables; the user selecting a manufacturing approach based on the transmitted estimated cost. Therefore, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a computer server, a remote user device, a bulk costing engine, a cost engine, non-transitory computer-readable medium (claim 20), and a processor (claim 20). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 17-19 recites additional limitations and/or elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 17-19 are also rejected under 35 U.S.C. 101.


Allowable Subject Matter
Claims 1-3, 5, 7-13, and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The closest patent/patent application prior art reference(s) is Gorokhovksy (2015/0254586) in view of Hage (2003/0172008). Gorokhovsky is directed to the automatic estimation of manufacturing costs for components and disclose most of the independent claim limitations. Gorokhovsky does not explicitly disclose the limitations of analyzing at least one of the initial list and the first reordered list to identify any components that are two model components, and 2Application No.: 16/879,217 Amendment and Response to February 15, 2022 Final Office Actionreordering the first reordered list to create a second reordered list in which, for each two model component, source models are placed higher in the second reordered list than machined models. Hage discloses analyzing at least one of the initial list and the first reordered list to identify any components that are two model components (see Hage ¶0044-¶0046), but does not explicitly disclose reordering the first reordered list to create a second reordered list in which, for each two model component, source models are placed higher in the second reordered list than machined models.  The limitation(s) overcome the prior art references. 
The closest non-patent literature reference found is “Costs, Benefits, and Adoption of Additive Manufacturing: A Supply Chain Perspective” (Thomas, Douglas; 2016). The article discloses cost models in additive manufacturing, the analysis including labor, martial and machine costs. The equation for the average part cost is disclosed as well as studies that identify machine and material costs and major cost factors. The article does not disclose creating a second list for the parts/components in which, for each two model component, source models are placed higher in the second reordered list than machined models. The claims overcome the NPL prior art reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628